         Case 1:03-cr-00384-PAE Document 29 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       03-CR-384 (PAE)
                       -v-
                                                                            ORDER
 ALEXIS TORRES,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at yesterday’s conference, held telephonically, the

Court ORDERS the defendant, Alexis Torres, to self-surrender to the MCC by 12:00 p.m. on

June 5, 2020. The Court schedules a next conference in this matter for August 11, 2020 at 10:30

a.m.


       SO ORDERED.


                                                              
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: June 2, 2020
       New York, New York
